

115 S102 ES: Securing Access to Networks in Disasters Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 102IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Federal Communications Commission to commence proceedings related to the resiliency
			 of critical communications networks during times of emergency, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Securing Access to Networks in Disasters Act of 2017. 2.Sense of CongressIt is the sense of Congress that the voluntary policies outlined in the Wireless Network Resiliency Cooperative Framework should be adhered to by all parties to aid consumers, 9–1–1 professionals, first responders, and local governments, in accessing communication services during times of emergency.
		3.Securing access to networks in disasters
 (a)DefinitionsIn this section— (1)the term Commission means the Federal Communications Commission;
 (2)the term mobile service means— (A)commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)); or
 (B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (3)the term times of emergency means— (A)an emergency or major disaster, as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122); or
 (B)an emergency as declared by the Governor of a State or territory of the United States; and (4)the term WiFi access points means wireless Internet access using the standard designated as 802.11 or any variant thereof.
				(b)FCC study on alternative access to 9–1–1 services during times of emergency
 (1)StudyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publicly available on the website of the Commission, a study on the public safety benefits and technical feasibility and cost of—
 (A)making telecommunications service provider-owned WiFi access points, and other telecommunications service provider-owned communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;
 (B)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and
 (C)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.
 (2)ConsiderationsIn conducting the study required under paragraph (1), the Commission shall consider issues related to making WiFi access points available to the general public for access to 9–1–1 services, including communications network provider liability, the operational security of communications networks, and any existing actions or authorities in and among the States.
				(c)GAO study and report
 (1)DefinitionsIn this subsection— (A)the term essential communications services means wireline and mobile telephone service, Internet access service, radio and television broadcasting, cable service, and direct broadcast satellite service; and
 (B)the term Executive departments has the meaning given the term in section 101 of title 5, United States Code. (2)StudyThe Comptroller General of the United States shall conduct a study on—
 (A)how Executive departments can better ensure essential communications services remain operational during times of emergency;
 (B)any legislative matters, if appropriate, Congress could consider to help promote the resiliency of essential communications services; and
 (C)whether a nationwide directory of points of contact among providers of essential communications services is needed to facilitate the rapid restoration of such services damaged during times of emergency.
 (3)ConsiderationsIn making the determination described in paragraph (2)(C), the Comptroller General shall consider— (A)any similar directories that exist at the Federal, State, or local level, including the effectiveness of such directories;
 (B)how such a directory could be established and updated, including what types of information would be most useful;
 (C)how access to such a directory could be managed to adequately ensure the confidentiality of any sensitive information and operational security of essential communications services; and
 (D)the resources necessary to establish and maintain such a directory. (4)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit a report to Congress containing the findings and recommendations of the study required under paragraph (2).
				(d)Expanding list of essential service providers during federally declared emergencies To include all
 communications providers; providing access to essential service providersSection 427 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e) is amended—
 (1)in subsection (a)(1)(A), by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service; and
 (2)by adding at the end the following:  (d)Mutual aid agreementsThe President, acting through the Administrator of the Federal Emergency Management Agency, shall encourage the adoption of mutual aid agreements that recognize the credentials of essential service providers issued by all parties to the mutual aid agreement..
 (e)Communications networks are designated essential assistance during federally declared emergenciesSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended—
 (1)in subparagraph (I), by striking and at the end; (2)in subparagraph (J), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (K)allowing for access to essential service providers necessary for establishing temporary or restoring wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service..Passed the Senate September 11, 2017.Secretary